Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9-9-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 10, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0371600) in view of Shih et al. (US 2012/0194532), Hayakawa et al. (US 2011/0175895), Choi et al. (US 2012/0098848), Takeda (US 2011/0026598), and Ryu et al. (US 2016/0086565).
Regarding claim 1, Zhang (Fig. 1 and 5) discloses a method for controlling a refresh rate of a display panel in a panel self-refresh mode entering regional image refresh, the method comprising,
receiving a frame of image data (called a “current frame”);
determining whether the frame of image data passes a dynamic image verification (“determine whether an image content of a current frame is identical to an image data of a previous frame” in S11); and
in response to determining that the frame of image data passes the dynamic image verification (eg. if the frames are different), outputting the frame of image data so as to refresh a display image of the display panel once (“a data signal is inputted to the source driver based on the image data of the current frame” as discussed in [0024]);
or in response to determining that the frame of image data does not pass the dynamic image verification (eg. if the frames are identical), skipping outputting of the image data so as to skip refreshing of the display image of the display panel once (corresponding to step S24, as discussed in [0029], the data is not output to be displayed); and
wherein the method further comprises determining whether a comparing result meets a predetermined difference condition (the step S21 compares the current and previous frames to see if there is any difference, ie. whether the condition of “the frames are identical” is met).
However, Zhang fails to teach or suggest wherein the method comprises receiving a frame of image data specifically “from a processor,” or a first or second buffering region.
Shih (Fig. 1 and 4) discloses a method for controlling a refresh rate of a display panel, the method comprising,
receiving regional image data (called “display data… of an image to be displayed currently” as discussed in [0008], and for example, corresponding to the region R1 seen in Fig. 4B) from a processor (“TCON 130 receives image data sent by a central processing unit” as discussed in [0007]), the regional image data being image data of an image region changed relative to a last frame of image data (seen when comparing Fig. 4B-1 to Fig. 4B-2, the region R1 is the only changed region of the image data, or seen when comparing Fig. 4B-2 to Fig. 4B-3, the region R2 is the only changed region, etc.);
converting received regional image data into a frame of image data (the received image data R1 is combined with the previous data to provide a full frame of image data, for example see also Fig. 4B-4 which combines several regions R1, R2, and R3 to get a full frame of image data);
wherein the method further comprises overwriting the frame of image data (“TCON 130 firstly stores the display data into the current frame buffer 152” as discussed in [0019], also discussed in [0008]) on a first buffering region (152) when receiving the frame of image data (“image data sent by a central processing unit” as discussed in [0007]),
wherein the image data in the second buffering region (154) is a most-recently output frame of image data (154 stores data “that has been completely displayed” as discussed in [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang so frame of image data is received from a processor as taught by Shih because this allows a processor (such as the CPU 110) to generate display data based on user inputs (eg. lines drawn by a user, see [0017]).
However, Zhang and Shih still fail to teach or suggest wherein the determining whether the frame of image data passes a dynamic image verification comprises, comparing the image data “in the first buffering region” and image data “in a second buffering region.”
Hayakawa (Fig. 2 and 3) discloses a method for controlling a display panel comprising writing a frame of image data (in different regions 111b of memory 111, see also [0047]) when receiving the frame of image data from the processor (receiving the image signal discussed in [0061]), and wherein the determining whether the frame of image data passes a dynamic image verification comprises, comparing the image data in the first buffering region and image data in a second buffering region (using 112, the different frames of data stored in the different regions 111b are compared, discussed in [0068]); and
determining whether a comparing result between the image data in the first buffering region and the image data in the second buffering region meets a predetermined difference condition (eg. comparing data from different regions of the memory 111 and determining “whether there is a difference between the compared data” as discussed in [0063]),
wherein the predetermined difference condition comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (for example, when there is a difference between a first buffering region and a second buffering region, see [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Shih so comparing the image data uses image data from the first buffering region and second buffering region as taught by Hayakawa because this allows the image data to be stored for later processing (for example, for being compared) without requiring strict timing for the data inputs (since the data can be stored for later use).
However, Zhang, Shih, and Hayakawa fail to specifically teach or suggest the changing values are changing “brightness” values.
Choi discloses a method for controlling a display panel wherein a predetermined difference condition (eg. detecting a moving image as discussed in [0024]) comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (in this example, the “changing region” is the region where current and previous frame data is not identical, see [0025]), the changing region being a pixel region in which each side includes at least one pixel having a changing brightness value (“when average brightness of a previous frame data is not identical to current frame data” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, and Hayakawa so the predetermined difference condition to determine a moving image comprises a change of brightness value as taught by Choi because detecting a difference between moving and still images allows different types of images to be processed differently, improving legibility (see [0012]).
However, Zhang, Shih, Hayakawa, and Choi fail to teach wherein the predetermined difference condition comprises there being changing regions between which a center interval is larger than a third parameter, the changing region being a rectangle pixel region in which each side includes at least one pixel having a changing value and a quantity of pixels in each side of the changing region is no less than 3.
Takeda (Fig. 13) discloses a method for a display panel, wherein a predetermined difference condition comprises there being changing regions (called a “moving region” and seen in Fig. 13) between the image data in a first frame (“previous frame” and shown on the left in Fig. 13) and the image data in a second frame (“current frame” and shown on the right in Fig. 13) between which a center interval is larger than a third parameter (no details are provided about the “third parameter,” so for example when the third parameter is “zero pixels,” a changing region of even a single pixel will have “a center interval larger than the third parameter”), the changing regions being image regions changed relative to respective last frame of image data (eg. the location of the pixels has changed compared to the previous frame of data, seen in Fig. 13), wherein each changing region is a rectangle pixel region (“moving region” is a rectangle as seen in Fig. 13) in which each side includes at least one pixel having a changing value (each pixel shown as black squares in Fig. 13, one on each side of the rectangular moving region), and a quantity of pixels in each side of the changing region is no less than 3 (the moving region, shown in Fig. 13, is more than 3 pixels wide and more than 3 pixels tall, with an 8x8 block also discussed in [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, and Choi so the changing region is a rectangle pixel region and a quantity of pixels in each side of the changing region is no less than 3 as taught by Takeda because this allows detecting a difference between a previous and current frame (see [0011]) which reduces the “amount of transfer data” (see [0008]).
However, Zhang, Shih, Hayakawa, Choi, and Takeda fail to specifically teach or suggest wherein the method is for a display panel “in a panel self-refresh mode entering regional image refresh.”
Ryu (Fig. 1 and 7) discloses a display panel configured to receive regional image data (“15 may receive an image signal” discussed in [0062], with Fig. 7 showing only data for specific regions being transmitted) in a panel self-refresh mode entering regional image refresh (“only a region of the previous frame and the current frame is changed” discussed in [0145], with the claimed “regional image refresh” called a “partial panel self refresh” in [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, and Takeda so the timing controller has a panel self-refresh mode as taught by Ryu because this reduces power consumption (see [0074]).

Regarding claim 9, Zhang (Fig. 1, 3, and 5) discloses an apparatus for controlling a refresh rate of a display panel in a panel self-refresh mode entering regional image refresh, the apparatus comprising,
a receiver (TCON) configured to receive a frame of image data (called a “current frame”);
a determining device (31) configured to determine whether the frame of image data passes a dynamic image verification (“determine whether an image content of a current frame is identical to an image data of a previous frame” in S11); and
an outputting device (423) configured to, in response to determining that the frame of image data passes the dynamic image verification (eg. if the frames are different), output the frame of image data so as to refresh a display image of the display panel once (“a data signal is inputted to the source driver based on the image data of the current frame” as discussed in [0024], see also [0042] which discusses how the signal to the source driver comes from 423); and
a frame skipping device (similar to 32, implementing step S24, see also [0035]) configured to, in response to determining that the frame of image data does not pass the dynamic image verification (eg. if the frames are identical), skip outputting of the image data so as to skip refreshing of the display image of the display panel once (corresponding to step S24, as discussed in [0029], the data is not output to be displayed);
wherein the determining device is configured to determine whether a comparing result meets a predetermined difference condition (the step S21 compares the current and previous frames to see if there is any difference, ie. whether the condition of “the frames are identical” is met).
However, Zhang fails to teach or suggest wherein the receiver is configured to receive a frame of image data specifically “from a processor.”
Shih (Fig. 1) discloses an apparatus for controlling a refresh rate of a display panel, the apparatus comprising,
a receiver (TCON 130) configured to receive receiving regional image data (called “display data… of an image to be displayed currently” as discussed in [0008], and for example, corresponding to the region R1 seen in Fig. 4B) from a processor (“TCON 130 receives image data sent by a central processing unit” as discussed in [0007]), the regional image data being image data of an image region changed relative to a last frame of image data (seen when comparing Fig. 4B-1 to Fig. 4B-2, the region R1 is the only changed region of the image data, or seen when comparing Fig. 4B-2 to Fig. 4B-3, the region R2 is the only changed region, etc.);
a pixel formatting device (130, see [0015]) configured to convert received regional image data into a frame of image data (the received image data R1 is combined with the previous data to provide a full frame of image data, for example see also Fig. 4B-4 which combines several regions R1, R2, and R3 to get a full frame of image data);
wherein the apparatus further comprises
a first buffering region (152) configured to overwrite the frame of image data (“TCON 130 firstly stores the display data into the current frame buffer 152” as discussed in [0019], also discussed in [0008]) when receiving the frame of image data (as discussed above, 130 receives the image data from a CPU), and
a second buffering region (154) configured to save a most-recently output frame of image data (154 stores data “that has been completely displayed” as discussed in [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang so frame of image data is received from a processor as taught by Shih because this allows a processor (such as the CPU 110) to generate display data based on user inputs (eg. lines drawn by a user, see [0017]).
However, Zhang and Shih still fail to teach or suggest wherein the determining whether the frame of image data passes a dynamic image verification comprises, comparing the image data “in the first buffering region” and image data “in a second buffering region.”
Hayakawa (Fig. 2 and 3) discloses an apparatus for controlling a display panel comprising a first buffering region configured to overwrite the frame of image data (in different regions 111b of memory 111, see also [0047]) when receiving the frame of image data from a pixel formatting device (receiving the image signal discussed in [0061]), and a second buffering region configured to save a most-recently output frame of image data (different regions 111b of the memory store different frames of image data); and
wherein the determining device is configured to, compare the image data in the first buffering region and the image data in the second buffering region (using 112, the different frames of data stored in the different regions 111b are compared, discussed in [0068]), and
determine whether a comparing result between the image data in the first buffering region and the image data in the second buffering region meets a predetermined difference condition (eg. comparing data from different regions of the memory 111 and determining “whether there is a difference between the compared data” as discussed in [0063]),
wherein the predetermined difference condition comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (for example, when a single pixel is different between a first buffering region and a second buffering region, there will be a detected difference, see [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Shih so comparing the image data uses image data from the first buffering region and second buffering region as taught by Hayakawa because this allows the image data to be stored for later processing (for example, for being compared) without requiring strict timing for the data inputs (since the data can be stored for later use).
However, Zhang, Shih, and Hayakawa fail to specifically teach or suggest the changing values are changing “brightness” values.
Choi discloses an apparatus for controlling a refresh rate of a display panel, wherein a determining device is configured to determine the predetermined difference condition (eg. detecting a moving image as discussed in [0024]) which comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (in this example, the “changing region” is the region where current and previous frame data is not identical, see [0025]), the changing region being a pixel region in which each side includes at least one pixel having a changing brightness value (“when average brightness of a previous frame data is not identical to current frame data” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, and Hayakawa so the predetermined difference condition to determine a moving image comprises a change of brightness value as taught by Choi because detecting a difference between moving and still images allows different types of images to be processed differently, improving legibility (see [0012]).
However, Zhang, Shih, Hayakawa, and Choi fail to teach wherein the predetermined difference condition comprises there being changing regions between which a center interval is larger than a third parameter, the changing region being a rectangle pixel region in which each side includes at least one pixel having a changing value and a quantity of pixels in each side of the changing region is no less than 3.
Takeda (Fig. 13) discloses a display apparatus, wherein a predetermined difference condition comprises there being changing regions (called a “moving region” and seen in Fig. 13) between the image data in a first frame (“previous frame” and shown on the left in Fig. 13) and the image data in a second frame (“current frame” and shown on the right in Fig. 13) between which a center interval is larger than a third parameter (no details are provided about the “third parameter,” so for example when the third parameter is “zero pixels,” a changing region of even a single pixel will have “a center interval larger than the third parameter”), the changing regions being image regions changed relative to respective last frame of image data (eg. the location of the pixels has changed compared to the previous frame of data, seen in Fig. 13), wherein each changing region is a rectangle pixel region (“moving region” is a rectangle as seen in Fig. 13) in which each side includes at least one pixel having a changing value (each pixel shown as black squares in Fig. 13, one on each side of the rectangular moving region), and a quantity of pixels in each side of the changing region is no less than 3 (the moving region, shown in Fig. 13, is more than 3 pixels wide and more than 3 pixels tall, with an 8x8 block also discussed in [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, and Choi so the changing region is a rectangle pixel region and a quantity of pixels in each side of the changing region is no less than 3 as taught by Takeda because this allows detecting a difference between a previous and current frame (see [0011]) which reduces the “amount of transfer data” (see [0008]).
However, Zhang, Shih, Hayakawa, Choi, and Takeda fail to specifically teach or suggest wherein the apparatus is for controlling a display panel “in a panel self-refresh mode entering regional image refresh.”
Ryu (Fig. 1 and 7) discloses a display panel configured to receive regional image data (“15 may receive an image signal” discussed in [0062], with Fig. 7 showing only data for specific regions being transmitted) in a panel self-refresh mode entering regional image refresh (“only a region of the previous frame and the current frame is changed” discussed in [0145], with the claimed “regional image refresh” called a “partial panel self refresh” in [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, and Takeda so the timing controller has a panel self-refresh mode as taught by Ryu because this reduces power consumption (see [0074]).

Regarding claim 2, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a method as discussed above, and Zhang further discloses the method comprising, starting a timer (the “counter” discussed in [0031]) matching with a first predetermined time length (a length of “N”) while outputting the frame of image data (after outputting the image data in S25, the counter is reset and started again in S26);
determining that whether image data is output within the first predetermined time length since the frame of image data was output (in step S23, determining whether data has been output before a time of N has been reached); and
in response to determining that no image data is output within the first predetermined time length (corresponding to value N) since the frame of image data was output (as discussed in [0027], the counter value corresponds to “the time length since the last time a data signal was inputted to the source driver” and so when the current counter value M has passed the value of N), outputting a current frame of image data received from the processor in real time (in step S25, see also [0028] which discusses “When it is determined that the counter value M is currently larger than or equal to the predetermined value N, the method proceeds with step S25”).

Regarding claim 3, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a method as discussed above, and Zhang further discloses wherein a reciprocal of the first determined time length (N) in seconds is less than a frame rate in which the processor transmits the regional image data frame by frame (The counter value M is incremented for each frame in step S22, while the value of N can be, eg. 6, and so the first determined time length N is roughly equal to 6 frame periods.  Therefore, the “reciprocal of the first determined time length” is equivalent to the reciprocal of 6 frame periods, which is necessarily less than the frame rate.  For ease of understanding, using arbitrary values as an example: for common frame rate of 60Hz, the frame period is 16.6ms, and so the value N would be 6 x 16.6ms = 100ms.  Then, the reciprocal of N is 1/100ms = 10Hz, and 10Hz is less than original frame rate of 60Hz.).

Regarding claim 5, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a method as discussed above, and the combination further discloses wherein, in response to determining that the frame of image data passes the dynamic image verification (eg. corresponding to when the frames are not identical, as discussed above), outputting the frame of image data so as to refresh the display image of the display panel once comprises (as discussed above, when the frames are not identical, “a data signal is inputted to the source driver based on the image data of the current frame” as discussed in [0024] of Zhang), in response to determining that the comparing result between the image data in the first buffering region and the image data in the second buffering region meets the predetermined difference condition (eg. there is a difference between the frames, and they are not identical), outputting the image data in the first buffering region so as to refresh the display image of the display panel once (as discussed above, Zhang teaches the current frame is output to the display, see also [0008] of Shih which teaches the current frame stored in 152 is the “image to be displayed currently”) and overwriting the image data in the first buffering region on the second buffering region (“130 replicates the display data stored in the current frame buffer 152 to a relative position of the previous frame buffer 154, so as to update the previous frame buffer 154” as discussed in [0016] of Shih).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu for the same reasons as discussed above.

Regarding claim 7, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a method as discussed above, and Hayakawa further discloses wherein the predetermined difference condition comprises any one or more of the following:
a quantity of pixels which have changing values between the image data in the first buffering region and the image data in the second buffering region is larger than a first parameter (“the difference detected by the comparison circuit 112 exceeds a certain value” as discussed in [0066]); and
there is a pixel region in which the sum of changes of brightness values between the image data in the first buffering region and the image data in the second buffering region is larger than a second parameter (this limitation is not being exampled due to the alternative language “any one or more of”).
Additionally, Choi discloses a method for controlling a display panel wherein the predetermined difference condition (eg. detecting a moving image as discussed in [0024]) comprises any one or more of the following:
there is a pixel region (in this case, the pixel region of the entire frame) in which the sum of changes of brightness values (the “average brightness of the frame data,” which is the sum brightness across the frame divided by the number of pixels) between the image data in the first buffering region and the image data in the second buffering region (the “current frame data” and “previous frame data” respectively) is larger than a second parameter (“when average brightness of a previous frame data is not identical to current frame data” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu for the same reasons as discussed above.

Regarding claim 10, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose an apparatus as discussed above, and Zhang further discloses wherein the apparatus further comprises a timer (the “counter” discussed in [0031]) configured to be started while outputting the frame of image data (after outputting the image data in S25, the counter is reset and started again in S26) and to be matched with a first predetermined time length (a length of “N”), and
wherein the determining device is configured to determine whether image data is output within the first predetermined time length since the frame of image data was output (in step S23, determining whether data has been output before a time of N has been reached), and
the outputting device is configured to, in response to determining that no image data is output within the first predetermined time length (corresponding to value N) since the frame of image data was output (as discussed in [0027], the counter value corresponds to “the time length since the last time a data signal was inputted to the source driver” and so when the current counter value M has passed the value of N), output a current frame of image data received from the processor in real time (in step S25, see also [0028] which discusses “When it is determined that the counter value M is currently larger than or equal to the predetermined value N, the method proceeds with step S25”).

Regarding claim 13, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose an apparatus as discussed above, and the combination further discloses wherein the outputting device is configured to, in response to determining that the comparing result between the image data in the first buffering region and the image data in the second buffering region meets the predetermined difference condition (eg. there is a difference between the frames, and they are not identical), output the image data in the first buffering region so as to refresh the display image of the display panel once (as discussed above, Zhang teaches the current frame is output to the display, see also [0008] of Shih which teaches the current frame stored in 152 is the “image to be displayed currently”) and overwrite the image data in the first buffering region on the second buffering region (“130 replicates the display data stored in the current frame buffer 152 to a relative position of the previous frame buffer 154, so as to update the previous frame buffer 154” as discussed in [0016] of Shih).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu for the same reasons as discussed above.

Regarding claim 15, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose an apparatus as discussed above, and Hayakawa further discloses wherein the predetermined difference condition comprises any one or more of the following:
a quantity of pixels which have changing values between the image data in the first buffering region and the image data in the second buffering region is larger than a first parameter (“the difference detected by the comparison circuit 112 exceeds a certain value” as discussed in [0066]); and
there is a pixel region in which the sum of changes of brightness values between the image data in the first buffering region and the image data in the second buffering region is larger than a second parameter (this limitation is not being exampled due to the alternative language “any one or more of”).
Additionally, Choi discloses an apparatus for controlling a display panel wherein the predetermined difference condition (eg. detecting a moving image as discussed in [0024]) comprises any one or more of the following:
there is a pixel region (in this case, the pixel region of the entire frame) in which the sum of changes of brightness values (the “average brightness of the frame data,” which is the sum brightness across the frame divided by the number of pixels) between the image data in the first buffering region and the image data in the second buffering region (the “current frame data” and “previous frame data” respectively) is larger than a second parameter (“when average brightness of a previous frame data is not identical to current frame data” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu for the same reasons as discussed above.

Regarding claim 22, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a display device comprising the apparatus discussed above (eg. a “Liquid Crystal Display (LCD) panel” as discussed in [0002] of Zhang).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Shih, Hayakawa, Choi, Huang et al. (US 2010/0073345), Takeda, and Ryu.
Regarding claim 17, Zhang (Fig. 1 and 5) discloses a timing controller (TCON) comprising
a receiving circuit (the input of the TCON, not shown in the figures) configured to receive regional image data (called a “current frame”);
a display interface circuit (6) configured to output the image data (eg. to the source driver 6 as discussed in [0032]);
a picture analysis circuit (31) configured to determine whether the image data received from the processor passes a dynamic image verification (“determine whether an image content of a current frame is identical to an image data of a previous frame” in S11); and
in response to determining that the image data passes the dynamic image verification (eg. if the frames are different), output the image data so as to refresh a display image of the display panel once (“a data signal is inputted to the source driver based on the image data of the current frame” as discussed in [0024], see also [0042] which discusses how the signal to the source driver comes from 423);
or in response to determining that the frame of image data does not pass the dynamic image verification (eg. if the frames are identical), skip outputting of the image data so as to skip refreshing of the display image of the display panel once (corresponding to step S24, as discussed in [0029], the data is not output to be displayed);
wherein the determining device is configured to determine whether a comparing result meets a predetermined difference condition (the step S21 compares the current and previous frames to see if there is any difference, ie. whether the condition of “the frames are identical” is met);
wherein the timing controller is configured to compare image data to determine whether a comparing result meets a predetermined difference condition (the step S21 compares the current and previous frames to see if there is any difference, ie. whether the condition of “the frames are identical” is met), and
if a comparing result between the image data in the first frame and the image data in the second frame meets the predetermined difference condition (eg. there is a difference between the frames, and they are not identical), control the display interface circuit to output the image data in the first frame (the current frame is output to the display, see [0030]).
However, Zhang fails to teach or suggest wherein the timing controller comprising “a receiving circuit” configured to receive image data specifically “from a processor,” or a first or second buffering region.
Shih (Fig. 1) discloses a timing controller (TCON) comprising
a receiving circuit (120) configured to receive regional image data (called “display data… of an image to be displayed currently” as discussed in [0008], and for example, corresponding to the region R1 seen in Fig. 4B) from a processor (“TCON 130 receives image data sent by a central processing unit” as discussed in [0007]), the regional image data being image data of an image region changed relative to a last frame of image data (seen when comparing Fig. 4B-1 to Fig. 4B-2, the region R1 is the only changed region of the image data, or seen when comparing Fig. 4B-2 to Fig. 4B-3, the region R2 is the only changed region, etc.);
a picture analysis circuit (including 140, see [0015]) configured to convert received regional image data into a frame of image data (the received image data R1 is combined with the previous data to provide a full frame of image data, for example see also Fig. 4B-4 which combines several regions R1, R2, and R3 to get a full frame of image data);
wherein the timing controller comprising a first frame buffer (152) configured to save a frame of image data (“TCON 130 firstly stores the display data into the current frame buffer 152” as discussed in [0019], also discussed in [0008]) most-recently converted by the picture analysis circuit (as discussed above, 130 receives the image data from a CPU and uses 140 to convert the data to a frame of data), and a second frame buffer (154) configured to save a frame of image data most-recently output by the display interface circuit (154 stores data “that has been completely displayed” as discussed in [0008]), and
overwrite the image data in the first buffering region on the second buffering region (“130 replicates the display data stored in the current frame buffer 152 to a relative position of the previous frame buffer 154, so as to update the previous frame buffer 154” as discussed in [0016] of Shih).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang so image data is received from a processor as taught by Shih because this allows a processor (such as the CPU 110) to generate display data based on user inputs (eg. lines drawn by a user, see [0017]).
However, Zhang and Shih still fail to teach or suggest wherein the picture analysis circuit is further configured to compare the image data “in the first frame buffer” with the image data “in the second frame buffer.” 
Hayakawa (Fig. 2 and 3) discloses a timing controller comprising a first frame buffer configured to save a frame of image data (in different regions 111b of memory 111, see also [0047]) most-recently received by the receiving circuit (receiving the image signal discussed in [0061]), and a second frame buffer configured to save a frame of image data most-recently output by the display interface circuit (different regions 111b of the memory store different frames of image data); and
wherein the picture analysis circuit is further configured to, whenever the image data in the first frame buffer is updated (eg. when the image data img is input and stored as the current frame in 111,  as discussed in [0046]), compare the image data in the first frame buffer with the image data in the second frame buffer (using 112, the different frames of data stored in the different regions 111b are compared, discussed in [0068]), and
if a comparing result between the image data in the first frame buffer and the image data in the second frame buffer meets a predetermined difference condition (eg. comparing data from different regions of the memory 111 and determining “whether there is a difference between the compared data” as discussed in [0063]), control the display interface circuit to output the image data in the first frame buffer (“outputs the read-out data of the image signal img as a data signal to the display control circuit 113” as discussed in [0068]);
wherein the predetermined difference condition comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (for example, when a single pixel is different between a first buffering region and a second buffering region, there will be a detected difference, see [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Shih so comparing the image data uses image data from the first buffering region and second buffering region as taught by Hayakawa because this allows the image data to be stored for later processing (for example, for being compared) without requiring strict timing for the data inputs (since the data can be stored for later use).
However, Zhang, Shih, and Hayakawa fail to specifically teach or suggest the changing values are changing “brightness” values.
Choi discloses an apparatus for controlling a refresh rate of a display panel, wherein a determining device is configured to determine the predetermined difference condition (eg. detecting a moving image as discussed in [0024]) which comprises there being changing regions between the image data in the first buffering region and the image data in the second buffering region (in this example, the “changing region” is the region where current and previous frame data is not identical, see [0025]), the changing region being a pixel region in which each side includes at least one pixel having a changing brightness value (“when average brightness of a previous frame data is not identical to current frame data” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, and Hayakawa so the predetermined difference condition to determine a moving image comprises a change of brightness value as taught by Choi because detecting a difference between moving and still images allows different types of images to be processed differently, improving legibility (see [0012]).
However, Zhang, Shih, Hayakawa, and Choi fail to teach or suggest wherein if the comparing result between the image data in the first frame buffer and the image data in the second frame buffer does not meet the predetermined difference condition, skip outputting of the image data in the first frame buffer.
Huang (Fig. 2 and 3) discloses a timing controller wherein, if the comparing result between the image data in the first frame buffer and the image data in the second frame buffer does not meet the predetermined difference condition (eg. there is no difference, “if frame (n-1) and frame n are identical” as discussed in [0021]), skip outputting of the image data in the first frame buffer (frame n is stored in memory 220 only if it is different from the previous frame, otherwise “it is not necessary” to store the current frame since the data is the same, and the previously stored frame “can still be accessed for comparison” as discussed in [0021], see also “does not write the current frame” in the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, and Choi to skip outputting of the image data in the first buffering region as taught by Huang because this “reduces power consumption by reducing unnecessary data access” (see [0021]).
However, Zhang, Shih, Hayakawa, Choi, and Huang fail to teach wherein the predetermined difference condition comprises there being changing regions between which a center interval is larger than a third parameter, the changing region being a rectangle pixel region in which each side includes at least one pixel having a changing value and a quantity of pixels in each side of the changing region is no less than 3.
Takeda (Fig. 13) discloses a method for a display panel, wherein a predetermined difference condition comprises there being changing regions (called a “moving region” and seen in Fig. 13) between the image data in a first frame (“previous frame” and shown on the left in Fig. 13) and the image data in a second frame (“current frame” and shown on the right in Fig. 13) between which a center interval is larger than a third parameter (no details are provided about the “third parameter,” so for example when the third parameter is “zero pixels,” a changing region of even a single pixel will have “a center interval larger than the third parameter”), the changing regions being image regions changed relative to respective last frame of image data (eg. the location of the pixels has changed compared to the previous frame of data, seen in Fig. 13), wherein each changing region is a rectangle pixel region (“moving region” is a rectangle as seen in Fig. 13) in which each side includes at least one pixel having a changing value (each pixel shown as black squares in Fig. 13, one on each side of the rectangular moving region), and a quantity of pixels in each side of the changing region is no less than 3 (the moving region, shown in Fig. 13, is more than 3 pixels wide and more than 3 pixels tall, with an 8x8 block also discussed in [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, and Huang so the changing region is a rectangle pixel region and a quantity of pixels in each side of the changing region is no less than 3 as taught by Takeda because this allows detecting a difference between a previous and current frame (see [0011]) which reduces the “amount of transfer data” (see [0008]).
However, Zhang, Shih, Hayakawa, Choi, Huang, and Takeda fail to specifically teach or suggest wherein the receiving circuit is “in a panel self-refresh mode entering regional image refresh.”
Ryu (Fig. 1 and 7) discloses a timing controller (15, see [0062]) comprising a receiving circuit configured to receive regional image data (“15 may receive an image signal” discussed in [0062], with Fig. 7 showing only data for specific regions being transmitted) in a panel self-refresh mode entering regional image refresh (“only a region of the previous frame and the current frame is changed” discussed in [0145], with the claimed “regional image refresh” called a “partial panel self refresh” in [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Huang, and Takeda so the timing controller has a panel self-refresh mode as taught by Ryu because this reduces power consumption (see [0074]).

Regarding claim 19, Zhang, Shih, Hayakawa, Choi, Huang, Takeda, and Ryu disclose a timing controller as discussed above, and Zhang further discloses wherein the picture analysis circuit is further configured to, if no image data is output within a first predetermined time length since the display interface circuit output any frame of image data (eg. when the counter value M is larger than the value N, corresponding to “No” in step S23), control the display interface circuit to output the image data in the first frame buffer (“a data signal is inputted to the source driver based on the image data of the current frame” as discussed in [0030]).
Additionally, Shih teaches wherein after outputting image data in the first frame buffer (after “driving data to the display interface 160 to drive the panel 170” as discussed in [0015]), overwriting the image data in the first frame buffer on the second frame buffer (“130 replicates the display data stored in the current frame buffer 152 to a relative position of the previous frame buffer 154, so as to update the previous frame buffer 154” as discussed in [0016] of Shih).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Huang, Takeda, and Ryu for the same reasons as discussed above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu as applied to claims 1 and 9 above, and further in view of Huang.
Regarding claim 6, Zhang, Shih, Hayakawa, Choi, and Takeda disclose a method as discussed above, and the combination further discloses wherein in response to determining that the frame of image data does not pass the dynamic image verification (eg. corresponding to when the frames are identical, as discussed above), skipping outputting of the image data so as to skip refreshing of the display image of the display panel once (corresponding to step S24 of Zhang, as discussed in [0029], the data is not output to be displayed) comprises, determining that the comparing result between the image data in the first buffering region and the image data in the second buffering region does not meet the predetermined difference condition (eg. there is no difference between the frames, and they are identical).
It would have been obvious to one of ordinary skill in the art to combine Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu for the same reasons as discussed above.
However, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu fail to teach or suggest where, in response to determining that the comparing result between the image data in the first buffering region and the image data in the second buffering region does not meet the predetermined difference condition, “skipping outputting of the image data in the first buffering region and waiting to receive a next frame of image data from the processor.”
Huang (Fig. 2 and 3) discloses a method for controlling a display panel wherein, in response to determining that the comparing result between a current frame of image data and a previous frame of image data does not meet the predetermined difference condition (eg. there is no difference, “if frame (n-1) and frame n are identical” as discussed in [0021]), skipping outputting of the image data in the first buffering region (frame n is stored in memory 220 only if it is different from the previous frame, otherwise “it is not necessary” to store the current frame since the data is the same, and the previously stored frame “can still be accessed for comparison” as discussed in [0021], see also “does not write the current frame” in the abstract) and waiting to receive a next frame of image data from the processor (“receiving the next frame (frame (n+1)” discussed in [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu to skip outputting of the image data in the first buffering region as taught by Huang because this “reduces power consumption by reducing unnecessary data access” (see [0021]).

Regarding claim 14, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose an apparatus as discussed above, however fail to teach or suggest wherein in response to determining that the comparing result between the image data in the first buffering region and the image data in the second buffering region does not meet the predetermined difference condition, skip outputting of the image data in the first buffering region and wait to receive a next frame of image data from the processor
Huang (Fig. 2 and 3) discloses an apparatus for controlling a display panel wherein, in response to determining that the comparing result between a current frame of image data and a previous frame of image data does not meet the predetermined difference condition (eg. there is no difference, “if frame (n-1) and frame n are identical” as discussed in [0021]), skip outputting of the image data in the first buffering region (frame n is stored in memory 220 only if it is different from the previous frame, otherwise “it is not necessary” to store the current frame since the data is the same, and the previously stored frame “can still be accessed for comparison” as discussed in [0021], see also “does not write the current frame” in the abstract) and wait to receive a next frame of image data from the processor (“receiving the next frame (frame (n+1)” discussed in [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu to skip outputting of the image data in the first buffering region as taught by Huang because this “reduces power consumption by reducing unnecessary data access” (see [0021]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu as applied to claims 1 and 9 above, and further in view of Kim et al. (US 2014/0028692).
Regarding claim 8, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a method as discussed above, however fail to teach or suggest wherein the determining whether the frame of image data passes a dynamic image verification comprises, comparing the frame of image data with at least two frames of image data so as to determine whether the frame of image data passes the dynamic image verification.
Kim (Fig. 1) discloses a method wherein the determining whether the frame of image data passes a dynamic image verification (eg. if the current frame is substantially identical to the previous frames, as discussed in [0051]) comprises, comparing the frame of image data with at least two frames of image data so as to determine whether the frame of image data passes the dynamic image verification (“comparing the current frame against at least two previous frames” as discussed in [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu to compare the frame of image data with at least two frames of image data as taught by Kim because this reduces the power consumption in the display (see [0006]).

Regarding claim 16, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose an apparatus as discussed above, however fail to teach or suggest wherein the determining device is configured to compare the frame of image data with at least two frames of image data so as to determine whether the frame of image data passes the dynamic image verification.
Kim (Fig. 1) discloses an apparatus including a determining device (160) configured to compare the frame of image data with at least two frames of image data (“comparing the current frame against at least two previous frames” as discussed in [0051]) so as to determine whether the frame of image data passes the dynamic image verification (eg. if the current frame is substantially identical to the previous frames, as discussed in [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu to compare the frame of image data with at least two frames of image data as taught by Kim because this reduces the power consumption in the display (see [0006]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu as applied to claim 1 above, and further in view of Romano et al. (US 2015/0109326).
Regarding claim 23, Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu disclose a processor (eg. the CPU 110 of Shih, seen in Fig. 1) which executes a method as discussed above.  However, Zhang, Shih, Hayakawa, Choi, and Takeda fail to specifically teach or suggest a computer readable storage medium storing computer executable instructions.
Romano (Fig. 1 and 2) discloses a non-transitory computer readable storage medium (“non-transitory” and “computer-readable media” discussed in [0022]) storing computer executable instructions (“instructions” discussed in [0023]) which, when executed by a processor (102, called a processing component in [0021]), cause the processor to execute the method of controlling a refresh rate of a display panel (eg. “determine an amount of change between the current frame and the previous frame” as discussed in [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang, Shih, Hayakawa, Choi, Takeda, and Ryu to include a computer readable storage medium storing computer executable instructions for executing the method as taught by Romano because this allows the processor to perform complicated instructions for “reducing power consumption” (see [0012]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Ryu has been added for new grounds of rejection.

Additionally, the applicant has argued on pages 12-14 that the changing regions of Takeda are “determined based on merely positional relationship between points in the same frame, but no on comparison between two frames of image data.”  The examiner respectfully disagrees.  While Takeda does determine the changing region based on a positional relationship between points in the same frame, that is not the only requirement, and specifically teaches that the region must also have moved compared to a previous frame (for example, the “image region that is present in both the current frame and the reference frame and whose position on the screen is changed” discussed in [0128]).  Therefore, Takeda properly reads upon the claimed “the regional image data being image data of an image region changed relative to a last frame of image data.”
Additionally, although the value of a specific “feature point” of Takeda may not change brightness value, the pixel located at the coordinated of the feature point in the previous frame will change when the feature points moves (for example, as seen in Fig. 13, the pixel in the location of the feature point in the “previous frame” is black, while the same pixel in the “current frame” has been changed to white).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691